Information Disclosure Statement
The information disclosure statement filed November 11, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed November 11, 2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Continuation of 12
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Regarding the amendments to the specification to include the incorporation by reference paragraph, it is noted that the amendment filed November 11, 2021 has not been entered. Therefore, the objection is maintained.

Regarding the 35 U.S.C. 103 rejection of record, Applicant relies on Holtkamp et al. ((2006); Blood, 108:4009-4017) to argue that Sahin et al. do not teach homopolymeric tracks longer than 120 nucleotides. However, MPEP 609 teaches that in order to have information considered by the Office during the pendency of a patent application, a compliant information disclosure statement must be filed. Since the 

Applicant argues that the examiner has not established that a person of ordinary skill in the art would have had a reasonable expectation of success. The examiner has not provided any rationale as to how the purported disclosures of Sahin et al. and Godiska et al. could have been modified to provide a method within the scope of the claims. Sahin et al. does not provide examples of transcripts having poly(A) sequences of more than 120 nucleotides. The examiner has not provided a reasonable expectation that a linear vector comprising at least 130 consecutive thymine nucleotides could have been generated. Additionally, the examples of Sahin et al. do not provide examples of transcripts having poly(A) sequences of more than 120 nucleotides, and describe that extension beyond 120 nucleotides has no positive effect. In contrast, the instant application shows that transcripts having poly(A) tail of 300 residues have higher protein expression than transcripts having poly(A) tails of 100 residues. Additionally, Godiska et al. do not mention any long homopolymeric tracts. There is no reason to combine the references because neither Sahin et al. nor Godiska et al. teach that homopolymeric tracts would have been unstable in supercoiled form.
However, as discussed in the rejection, Sahin et al. provide the linear vector as claimed, without the telomere, and show that such vectors can successfully generate polynucleotides. Godiska et al. teach that adding telomeres at either side of the transcription cassette maintains fragments in the vector that are unstable in supercoiled form when said vectors are grown in bacteria, which include AT rich regions of DNA preferably codes for a nucleotide sequence of up to 500, preferably up to 400, preferably up to 300, preferably up to 200, and in particular up to 150, consecutive A nucleotides in the transcript (paragraph [0023]). Therefore, Sahin et al. teaches that longer homopolymeric tracts are coded by the vector. Lastly, the claims are directed to methods of producing a polynucleotide, which Sahin et al. clearly show, and not to translation from said polynucleotides produced from the method claimed.

Regarding Zhang and Krieg, Applicant argues that said references do not cure the deficiencies of Sahin et al. and Godiska et al. However, the examiner has addressed Applicant’s arguments above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636